PER CURIAM.
Appellant seeks reversal of his conviction and sentence after being found guilty by a jury on charges of possession of recently stolen property.
We have given full consideration to the record on appeal and the briefs submitted by the parties. It appearing therefrom that appellant has failed to demonstrate that reversible error was committed in the proceedings below, the judgment appealed herein is affirmed. '
SPECTOR, Acting C. J., JOHNSON, J.. and WIGGINTON, Associate Judge, concur.